688 S.E.2d 695 (2009)
STATE of North Carolina
v.
Brendon Alexander CUMMINS.
No. 468P09.
Supreme Court of North Carolina.
December 10, 2009.
Brendon Alexander Cummins, pro se.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 12th of November 2009 by Defendant in this matter for Writ of Coram Nobis and Notice of Appeal, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 10th of December 2009."